     Case 2:19-cv-00090-DPM Document 63 Filed 05/27/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

KENNY LEE COFFEY
ADC #086434                                                PLAINTIFF

v.                      No. 2:19-cv-90-DPM

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                        DEFENDANTS

                            JUDGMENT
     Coffey's amended complaint is dismissed without prejudice.



                                 D.P. Marshall Jr.
                                 United States District Judge
